          Case 1:19-cv-00105-NONE-SAB Document 82 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM LEE JOHNSON, et al.,                       Case No. 1:19-cv-00105-NONE-SAB

12                  Plaintiffs,                         ORDER MODIFYING SCHEDULING
                                                        ORDER FOLLOWING STATUS
13           v.                                         CONFERENCE

14   CARLETON TECHNOLOGIES, INC., et al.,               (ECF Nos. 35, 75)

15                  Defendants.

16

17          This action was filed on January 24, 2019. (ECF No. 1.) On July 10, 2019, a scheduling

18 order issued. (ECF No. 35.) On August 27, 2021, the parties filed a stipulation requesting the

19 scheduling order be modified. (ECF No. 44.) On May 1, 2020, the Court vacated all dates
20 within the scheduling order and set a nonexpert discovery deadline of February 12, 2021. (ECF

21 No. 67.) On November 25, 2020, the nonexpert discovery deadline was further extended until

22 September 15, 2021. (ECF No. 75.) On August 31, 2021, the parties filed a joint status report

23 describing the status of discovery, and requesting a status conference to discuss setting discovery

24 deadlines. (ECF No. 80.) On September 14, 2021, the Court held a status conference with the

25 parties via videoconference. (ECF No. 81.) Matthew Clark appeared on behalf of William Lee

26 Johnson, Joan Johnson, and B & N Trucking, Inc.; Timothy Cary appeared on behalf of Markel
27 American Insurance Company as Subrogee of American Natural Gas, LLC; Charles Horn

28 appeared on behalf of Carleton Technologies, Inc.; Graham Cridland appeared on behalf of Papé


                                                    1
          Case 1:19-cv-00105-NONE-SAB Document 82 Filed 09/15/21 Page 2 of 2


 1 Trucks, Inc.; and Andrew Higgs appeared on behalf of Natural Gas Fuel Systems, Inc. (Id.) At

 2 the conference, the parties agreed to set pretrial deadlines. No trial date shall be set at this time.

 3          Pursuant to the matters discussed at the September 14, 2021 status conference and the

 4 parties’ agreement, IT IS HEREBY ORDERED that the scheduling order is modified as follows:

 5          1.      Nonexpert Discovery Deadline: June 24, 2022;

 6          2.      Expert Disclosure Deadline: August 5, 2022;

 7          3.      Supplemental Expert Disclosure Deadline: August 19, 2022;

 8          4.      Expert Discovery Deadline: September 30, 2022;

 9          5.      Dispositive Motion Filing Deadline: November 4, 2022; and

10          6.      Pre-trial Conference: July 31, 2023, at 1:30 p.m. in Courtroom 4.

11 All other dates and aspects of the July 10, 2019 scheduling order (ECF No. 35), as previously

12 modified, shall remain in effect.

13
     IT IS SO ORDERED.
14

15 Dated:        September 15, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
